Citation Nr: 0732960	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-40 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that assigned a 10 percent 
disability rating for bilateral hearing loss effective in 
September 2004 and granted entitlement to service connection 
for tinnitus evaluated as 10 percent disabling from September 
2004.   

The veteran presented testimony at a personal hearing in June 
2007 before the undersigned Veterans Law Judge.

The issue of entitlement to an rating in excess of 10 percent 
for bilateral hearing loss is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

At a Board hearing in June 2007, the veteran withdrew his 
appeal on the issue of entitlement to an initial disability 
rating in excess of 10 percent for service-connected 
tinnitus.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant on the issue of entitlement to an initial 
disability rating in excess of 10 percent for service-
connected tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (2007).  
Appeal withdrawals must be in writing, except for appeals 
withdrawn on the record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2007).  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204 (2007).  At a June 2007 
hearing before the undersigned Veterans Law Judge, the 
appellant withdrew his appeal as to the issue of entitlement 
to an initial disability rating in excess of 10 percent for 
his service-connected tinnitus and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to an initial disability rating in excess of 10 
percent for service-connected tinnitus, and it is hereby 
dismissed.


ORDER

The appeal on the issue of entitlement to an initial 
disability rating in excess of 10 percent for service-
connected tinnitus is dismissed.




REMAND

At the hearing in June 2007, the veteran testified that his 
hearing loss had worsened since the October 2004 audiology 
examination.  Therefore, he should be afforded a VA 
examination to determine the current nature and extent of 
severity of his service-connected bilateral hearing loss.  38 
C.F.R. § 3.159(c)(4) (2007); Green v. Derwinski, 1 Vet. App. 
121 (1991) (duty to assist may include conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
rating of the claimed disability will be a fully informed 
one).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination to evaluate the 
current nature and severity of the 
veteran's bilateral hearing loss.  The 
claims folder must be made available to 
the examiner for review and the examiner 
should note that review in the examination 
report.  

2.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


